ORDER
PER CURIAM.
Appellant, Darnell Brownlee, appeals his jury trial convictions in the Circuit Court of St. Louis County for armed robbery in the first degree, RSMo § 569.020 (1986), and armed criminal action, RSMo § 571.015 (1986), for which he was sentenced to a total of twenty-five years in prison. We affirm. We have reviewed the briefs of the parties, the arguments therein and the transcript of the proceedings below. We find no error on the part of the trial court. As we believe no jurisprudential purpose would be served by a written opinion, we dispose of this case pursuant to Rule 30.-25(b).